Case 1:18-cv-00039-JTN-SJB ECF No. 140 filed 12/17/19 PageID.1300 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 MICHIGAN DEPARTMENT OF
 ENVIRONMENTAL QUALITY,

            Plaintiff,                      Case No. 1:18−cv−39

     v.                                     Hon. Janet T. Neff

 WOLVERINE WORLD WIDE, INC.,

            Defendant.
                                      /



                                      ORDER
        Having reviewed the parties' Joint Notice (ECF No. 138), in light of the
 parties' settlement, the Court will adjourn the Final Pre−Trial Conference and
 Summary Jury Trial. The Court will proceed as proposed with an in−chambers
 Status Conference on December 20, 2019, at 2:30 p.m. before the Honorable
 Janet T. Neff, 401 Federal Building, 110 Michigan, N.W., Grand Rapids,
 Michigan. Counsel handling this matter for trial shall be present and be
 prepared to discuss (1) the status and components of the settlement; (2) the
 key steps and target dates for completing the Consent Decree, including
 regular progress reports to the Court; and (3) a date certain for execution of
 an enforceable Consent Decree.

          IT IS SO ORDERED.


 Dated: December 17, 2019                            /s/ Janet T. Neff
                                                    JANET T. NEFF
                                                    United States District Judge
